Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9-14 are objected to because of the following informalities:  Dependent claims 9-14 all mention method of claim 1, the examiner believes the claims were meant to depend on method claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 1, it is unclear of what meant by “configured to configure”.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a1) as being taught by Murata (PGPUB 2014/0361715).
With respect to claim 1, Murata teaches a motor control system for driving a motor for a powered air purifying respirator (PAPR), the motor control system comprising: 
a control printed circuit board assembly (PCBA) (paragraph 0082; 220/230 configured on circuit boards) including a control processing circuitry (fig. 4, 230); 
a motor drive PCBA (fig. 4, 220) in communication with the control PCBA and the motor, the motor drive PCBA including a motor drive processing circuitry; 
the control processing circuitry configured to configure the motor drive processing circuitry with at least one operating characteristic (paragraph 0092; position, direction, pulse, phase, speed); and 
the motor drive processing circuitry configured to drive the motor according to the at least one operating characteristic (paragraph 0092/94; drives motor according to calculated position, direction, pulse, phase, speed, current).
With respect to claim 2, Murata teaches wherein the control processing circuitry configures the motor drive processing circuitry with at least one operating characteristic in response to startup of both the (paragraph 0094; only can calculated/configure for speed, pwm, direction after startup) control PCBA and motor drive PCBA.
With respect to claim 4, Murata teaches wherein while the motor drive processing circuitry is driving the motor according to the at least one operating characteristic, the control processing circuitry is configured to communicate (paragraph 0094; drives motor according to calculated speed, pwm, direction) at least one command to the motor drive processing circuitry, the at least one command modifying the at least one operating characteristic.
With respect to claim 5, Murata teaches wherein the at least one command includes a direction of motor rotation (paragraph 0092, direction), proportional-integral-derivative (PID) loop parameter, number of pole pairs and ramp up rate.
With respect to claim 7, Murata teaches wherein the at least one operating characteristic includes at least one of a motor power, motor ground, logic power, logic ground, mode pin and pulse-width modulation (PWM) control (paragraph 0092, pwm).
With respect to claim 8, Murata teaches method for a motor control system for driving a motor for a powered air purifying respirator (PAPR), the motor control system including 
a control PCBA and a motor drive PCBA (paragraph 0082; 220/230 configured on circuit boards), the control PCBA including control processing circuitry (fig. 4, 230), the motor drive PCBA (fig. 4, 220) including motor drive processing circuitry and being in communication with the motor (fig. 4, 210), the method comprising: 
configuring the motor drive processing circuitry with at least one operating characteristic (paragraph 0092; position, direction, pulse, phase, speed); and 
driving the motor according to the at least one operating characteristic (paragraph 0092/94; drives motor according to calculated position, direction, pulse, phase, speed, current).
With respect to claim 9, Murata teaches wherein the configuration of the motor drive processing circuitry with at least one operating characteristic is in response to startup of (paragraph 0094; only can calculated/configure for speed, pwm, direction after startup) both the control PCBA and motor drive PCBA.
With respect to claim 11, Murata teaches wherein while the motor drive processing circuitry is driving the motor according to the at least one operating characteristic, the method further includes communicating at least one command (paragraph 0094; drives motor according to calculated speed, pwm, direction) to the motor drive processing circuitry, the at least one command modifying the at least one operating characteristic.
With respect to claim 12, Murata teaches wherein the at least one command includes a direction of motor rotation (paragraph 0092, direction), proportional-integral-derivative (PID) loop parameter, number of pole pairs and ramp up rate.
With respect to claim 14, Murata teaches wherein the at least one operating characteristic includes at least one of a motor power, motor ground, logic power, logic ground, mode pin and pulse-width modulation (PWM) control (paragraph 0092, pwm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (PGPUB 2014/0361715) in view of Henderson et al (PG 2003/0047331).


With respect to claim 3, Murata does not explicitly teach wherein the at least one operating characteristic includes at least one of proportional-integral-derivative (PID) loop parameters, minimum speed, maximum speed, default speed, ramp rates, motor configuration, current limit and current limit response.
Henderson teaches wherein the at least one operating characteristic includes at least one of proportional-integral-derivative (PID) loop parameters, minimum speed, maximum speed, default speed, ramp rates, motor configuration, current limit (paragraphs 0027/28; limits current) and current limit response.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to limit current/speed since it was known in the art that to not cause damage motor/system.
With respect to claim 10, Murata does not explicitly teach wherein the at least one operating characteristic includes at least one of proportional-integral-derivative (PID) loop parameters, minimum speed, maximum speed, default speed, ramp rates, motor configuration, current limit and current limit response.
Henderson teaches wherein the at least one operating characteristic includes at least one of proportional-integral-derivative (PID) loop parameters, minimum speed, maximum speed, default speed, ramp rates, motor configuration, current limit (paragraphs 0027/28; limits current) and current limit response.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to limit current/speed since it was known in the art that to not cause damage motor/system.
With respect to claim 6, Murata does not explicitly teach wherein the motor drive processing circuitry is configured to: detect that the motor is operating outside of the at least one operating characteristic; indicate the detection to the control processing circuitry; the control processing circuitry configured to communicate at least one command to the motor drive processing circuitry in response to the indication of the detection, the at least one command modifying the at least one operating characteristic.
Henderson teaches wherein the motor drive processing circuitry is configured to: detect that the motor is operating outside of the at least one operating characteristic; indicate the detection to the control processing circuitry; the control processing circuitry configured to communicate at least one command to the motor drive processing circuitry in response to the indication of the detection, the at least one command modifying the at least one operating characteristic (paragraph 0026; if operating outside parameters, adjust back to safe operation).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to for control system to limit operation within parameters since it was known in the art that to not cause damage motor/system.
With respect to claim 13, Murata does not explicitly teach further comprising: detecting that the motor is operating outside of the at least one operating characteristic; indicating the detection to the control processing circuitry; communicating at least one command to the motor drive processing circuitry in response to the indication of the detection, the at least one command modifying the at least one operating characteristic.
Henderson teaches further comprising: detecting that the motor is operating outside of the at least one operating characteristic; indicating the detection to the control processing circuitry; communicating at least one command to the motor drive processing circuitry in response to the indication of the detection, the at least one command modifying the at least one operating characteristic (paragraph 0026; if operating outside parameters, adjust back to safe operation).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to for control system to limit operation within parameters since it was known in the art that to not cause damage motor/system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846